Citation Nr: 0945107	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a disability of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1973 to May 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 


FINDING OF FACT

A disability of the thoracolumbar spine was not present until 
more than one year after the Veteran's discharge from service 
and is not etiologically related to the Veteran's active 
naval service.  


CONCLUSION OF LAW

A disability of the thoracolumbar spine was not incurred in 
or aggravated by active service, and the incurrence of 
arthritis of the thoracolumbar spine during active service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was sent a letter in 
November 2005 advising him of what the evidence must show and 
of the respective duties of VA and the claimant in obtaining 
evidence.  In a letter mailed in March 2006 the Veteran was 
provided notice with respect to the disability-rating and 
effective-date elements of the claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private treatment 
records are on file.  The Veteran was afforded a VA 
examination in October 2006.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Analysis

A review of the Veteran's STRs shows that at the Veteran's 
pre-enlistment examination in July 1972 he reported that he 
had injured his back in a motor vehicle accident.  He did not 
provide a date or the extent to which treatment was required 
after this accident.  In March 1973 the Veteran was given 
another enlistment examination, at which time there were no 
spine abnormalities noted on the examination report.  In July 
1973 the Veteran was treated for back pain.  The Veteran had 
reported that he had injured his back lifting and been 
experiencing pain for approximately 4 days.  The Veteran was 
prescribed medication for pain.  There was no follow-up 
treatment provided and the Veteran was not seen again for an 
injury to the back or back pain while in active service.  

In October 1974 the Veteran was given another examination in 
preparation of becoming a food handler.  On that examination 
report it was noted that the Veteran's spine was abnormal; 
however, there was no identifying information provided by the 
examiner.  In April 1975 the Veteran underwent a separation 
examination.  At that time it was reported that his spine was 
normal.  Additionally, the examination report contained a 
list of different medical problems the Veteran had 
experienced while on active service; however, there was no 
mention of a back or spine problem on that list.  

In December 1976 the Veteran was afforded a periodic 
examination through his United States Naval Reserve Unit.  At 
that time the Veteran's spine was noted to be normal and the 
Veteran did not complain of any back or spine problems that 
had existed since his separation from active service.  

On August 23, 2001, the Veteran had X-ray films taken of his 
lumbosacral spine.  At that time the X-rays showed normal 
alignment of the lumber vertebrae.  There was no fracture or 
other significant osseous pathology or disc space narrowing 
identified at that time.  The examination of the Veteran's 
lumbosacral spine was noted to be unremarkable for his age.

On August 30, 2001, the Veteran was seen by his private 
physician following a motor vehicle accident.  It was noted 
that the Veteran was a restrained driver whose vehicle was 
struck from behind.  He had presented with back and neck 
pain.  He was diagnosed with thoracic sprain, lumbar sprain, 
and cervical radiculitis.  He was sent to physical therapy 
for treatment and excused from work through at least 
September 17, 2001.  The Veteran has continued to seek 
physical therapy and chiropractic treatment for his back and 
neck since his motor vehicle accident in August 2001.

In October 2006 the Veteran was afforded a VA examination.  
At this examination the Veteran reported that he had been in 
two motor vehicle accidents since his separation from active 
service, one in 1989 and the other in 2000.  However, the 
Board notes that medical records on file only show treatment 
following a motor vehicle accident in August 2001.  X-rays 
taken at the VA examination revealed mild anterior wedge 
compression deformity of T12, which was age indeterminate; 
mild to moderate degenerative disease at T12, L1, L1-2, and 
L5-S1; degenerative facet joint changes at L5-S1 and L4-5; 
and Baastrup's deformity, which was noted, could also be a 
source of back pain.  The Veteran was diagnosed with 
degenerative disc disease (DDD) of the lumbosacral spine.

The VA examiner was also asked to provide an opinion 
regarding the etiology of the Veteran's back condition.  
After a review of the Veteran's claims file and an 
examination of the Veteran, the examiner stated that it was 
at least as likely as not that the Veteran's DDD of the 
lumbosacral spine was related to his active service.  The 
examiner went on to states that namely, the Veteran had two 
subsequent motor vehicle accidents with back injuries long 
after his separation from active service and the Veteran had 
a normal lumbosacral spine X-ray in 2001, prior to his motor 
vehicle accident on August 30, 2001.  The examiner concluded 
that all present lumbosacral spine abnormalities occurred 
after the Veteran's August 2001 motor vehicle accident.

As this opinion appeared to be contradictory in nature, the 
examiner was contacted and asked to clarify her opinion.  In 
November 2006 the examiner clarified by stating that she had 
originally dictated that the Veteran's lumbosacral spine was 
less likely than not related to his active service.  This 
opinion was entirely consistent with the rationale provided 
in the October 2006 opinion.

In reaching its decision, the Board has duly considered the 
Veteran's assertion that he has experienced low back pain 
since the in service incident. Although he is certainly 
competent to report such continuity of symptoms, the Board 
finds his account is not consistent with the remainder of the 
evidence of record and thus to be of no probative value. As 
discussed above, no low back pathology was evident when the 
Veteran was examined for service discharge or for Reserve 
purposes, or for more than two decades thereafter. Treatment 
for a low back condition apparently was first obtained 
following the 2001 motor vehicle accident. 

In sum, there is no evidence that the Veteran experienced low 
back pain since his separation from active service or that he 
manifested arthritis of the thoracolumbar spine to a 
compensable degree within one year of his separation from 
active service.  In fact, there is no evidence of a 
thoracolumbar spine disability prior to the Veteran's motor 
vehicle accident in August 2001. As such, the Board finds 
that the preponderance of the evidence is against the claim.

Accordingly, entitlement to service connection for a 
disability of the thoracolumbar spine is not warranted.     

ORDER

Entitlement to service connection for a disability of the 
thoracolumbar spine is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


